Citation Nr: 0105288	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, sister-in-law, & son-in-law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
June 1952, and from February 1953 to December 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

In a November 1997 Board decision, the veteran was granted 
service connection for headaches.  The present appeal arises 
from a January 1998 rating decision, in which the RO awarded 
the veteran a noncompensable disability evaluation for 
headaches, effective from February 1990.  The veteran filed 
an NOD that same month, January 1998, and the RO issued an 
SOC in July 1998.  In August 1998, the veteran testified 
before a hearing officer at the VARO in Winston-Salem, NC.  A 
Supplemental Statement of the Case (SSOC) was issued in 
September 1998.  The veteran filed a substantive appeal in 
November 1998.  Additional SSOC's were issued in June 1999, 
September 1999, and February 2000.  In June 2000, the veteran 
testified before the undersigned Member of the Board during a 
videoconference hearing.  

Subsequently, the veteran's appeal came before the Board, 
which, in a July 2000 decision, remanded the appeal, with 
respect to the headache disorder, to the RO for additional 
development.  In a memorandum to the RO that same month, the 
veteran's service representative advised that the veteran 
desired another hearing because he had documentary evidence 
to submit and did not believe it would be accurately reviewed 
without an oral presentation from him.  Then, in September 
2000, the veteran submitted a Statement in Support of Claim 
in which he stated he wished to have a videoconference 
hearing, in lieu of any other type of hearing.

The veteran then submitted numerous items of information 
about headaches, including results of internet searches and 
publications by the National Headache Foundation, as well as 
records of medical visits and billing records.  He was then 
scheduled for an additional videoconference hearing before 
the Board, in January 2001.  On the date scheduled for the 
hearing, he submitted a Statement in Support of Claim in 
which he withdrew his request for a hearing to allow for 
development of the July 2000 Remand, and asked that his file 
be rushed back to the RO "to avoid further delay."

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that 
further procedural development is required before the Board 
may reach a decision as to the veteran's appeal.  

In the Board's July 2000 remand order, it was requested that 
the RO schedule the veteran for a VA examination so that a 
current medical evaluation could be made with respect to his 
service-connected headaches.  In a letter from the RO to the 
veteran, dated that same month, July 2000, the veteran was 
requested to submit or identify any additional evidence or 
argument pertinent to his appeal.  In addition, he was 
notified that he would be scheduled for a VA medical 
examination.  Thereafter, the veteran submitted additional 
medical evidence to be considered with his appeal.  In 
December 2000, the RO notified the veteran by letter that his 
appeal was being certified and returned to the Board.  

We are cognizant that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  In this instance, the evidence of 
record does not reflect that the veteran was afforded a VA 
medical examination as was requested by the Board.  
Therefore, the Board hereby remands the veteran's appeal to 
the RO so that this development may be accomplished.  

It appears, from review of the file, that the reason for the 
unfortunate delay in this case has been the veteran's 
insistence on another hearing before the RO had the 
opportunity to fully comply with the directives in our 
previous Remand.  While the Board regrets the delay involved 
in remanding this case, the matter is hereby REMANDED to the 
RO for the following development:

1. The RO should ask the veteran whether he 
has received any current treatment for his 
service-connected headaches.  Based upon 
his response, the RO should obtain copies 
of any pertinent treatment records 
referable to treatment for headaches from 
the identified source(s), and associate 
them with the claims folder.  

2. The RO should then arrange for a VA 
examination to determine the nature and 
severity of the veteran's headache 
disorder.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand, 
the materials previously submitted by the 
veteran, and any new evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should determine the frequency 
and severity of the veteran's headaches, 
and report any objective evidence that 
substantiates such findings.  The examiner 
should also provide the rationale for all 
other opinions or conclusions expressed.  

3. With regard to the instructions set forth 
above, the RO should inform the veteran of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the 
scheduled examination.  The veteran is 
hereby advised that any failure to 
cooperate could result in adverse action 
on his claim, pursuant to 38 C.F.R. 
§§ 3.158 and 3.655 (2000).  

4. Thereafter, the RO should review the 
examination report and ensure that all of 
the requested findings and opinions are 
included.  If not, the report should be 
returned to the examiner for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for a compensable rating 
for headaches.  If action taken remains 
adverse to the veteran, he and his 
representative should be furnished an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Subsequently, 
the veteran should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




